Fourth Court of Appeals
                                     San Antonio, Texas
                                         February 18, 2020

                                       No. 04-19-00503-CV 1

                                IN RE Leticia Murillo ESCAMILLA

                    From the 218th Judicial District Court, La Salle County, Texas
                                 Trial Court No. 16-03-00030-CVL
                           Honorable John D. Gabriel, Jr., Judge Presiding

                                STATUS HEARING ORDER
         On January 15, 2020, this court held Ms. Leticia Murillo Escamilla in contempt of court
for failing to comply with this court’s December 6, 2019 order by failing to file the complete
reporter’s record in appeal number 04-19-00503-CV, styled Chesapeake Exploration, L.L.C., et
al. v. 7K Investments, Ltd., et al., by December 24, 2019. This court’s contempt judgment
ordered Ms. Escamilla confined to the County Jail of Bexar County, Texas for a period of thirty
(30) days from the date of the judgment; however, the sentence imposed by the contempt
judgment was suspended pending and conditioned upon Ms. Escamilla’s compliance with the
judgment as follows:

       Leticia Murillo Escamilla shall complete the reporter’s records in the following
       matters in the following order:

               1.        appeal number 04-19-00578-CR, styled Escalante-Avalos v. State;

             2.      appeal number 04-19-00543-CV, styled Prado v Lonestar
       Resources, Inc., et al. (corrected reporter’s record);

               3.       appeal number 04-19-00503-CV, styled Chesapeake Exploration,
       L.L.C., et al. v. 7K Investments, Ltd., et al.; and

               4.      appeal number 04-18-00411-CV, styled Repsol Oil & Gas USA,
       LLC, et al. v. Matrix Petroleum, LLC (reporter’s record from hearing on motion to
       set aside).

       Leticia Murillo Escamilla shall file the reporter’s record in appeal number 04-19-
       00578-CR, the corrected reporter’s record in appeal number 04-19-00543-CV, her

1
 Ancillary No. 04-19-00503-CV, Chesapeake Exploration, L.L.C., Chesapeake Operating, L.L.C., Jamestown
Resources, L.L.C., and OOGC American LLC v. 7K Investments, Ltd., et al.
       portions of the reporter’s record in appeal number 04-19-00503-CV, and the
       reporter’s record from the hearing on the motion to set aside in appeal number 04-
       18-00411-CV no later than February 14, 2020.

       Leticia Murillo Escamilla shall be fined in the amount of $500.00, payable to the
       Clerk of the Court of Appeals, Fourth Court of Appeals District of Texas, not later
       than February 5, 2020 at 5:00 p.m.; and

       Leticia Murillo Escamilla shall pay all costs of this proceeding, including the cost
       of the court reporter, to the Clerk of the Court of Appeals, Fourth Court of
       Appeals District of Texas no later February 5, 2020 at 5:00 p.m.

The contempt judgment further provided:

       If Ms. Escamilla fails to file the reporter’s record in appeal number 04-19-00578-
       CR, the corrected reporter’s record in appeal number 04-19-00543-CV, her
       portions of the reporter’s record in appeal number 04-19-00503-CV, and the
       reporter’s record from the hearing on the motion to set aside in appeal number 04-
       18-00411-CV by February 14, 2020, she shall appear in person before this court
       on February 18, 2020 at 9:00 a.m. before a panel consisting of Chief Justice
       Marion, Justice Martinez, and Justice Alvarez for a status hearing to determine
       whether she will be ordered immediately confined to the County Jail of Bexar
       County, Texas to complete her sentence. Ms. Escamilla is hereby advised that she
       has the right to be represented by counsel at the status hearing and the
       proceedings will be recorded by a certified court reporter.

       On February 18, 2020, Ms. Escamilla personally appeared before the court for the status
hearing noticed by the contempt judgment. Ms. Escamilla was advised of her right to counsel by
the court, and Ms. Escamilla knowingly and voluntarily waived her right to counsel. The court
took judicial notice of the following:

       Ms. Escamilla filed the corrected reporter’s record in appeal number 04-19-
       00543-CV, styled Prado v Lonestar Resources, Inc., et al., on January 16, 2020.

       Ms. Escamilla filed the reporter’s record in appeal number 04-19-00578-CR,
       styled Escalante-Avalos v. State, on January 21, 2020.

       Ms. Escamilla filed Volume 6 and Volume 5 of the reporter’s record in appeal
       number 04-19-00503-CV, styled Chesapeake Exploration, L.L.C., et al. v. 7K
       Investments, Ltd., et al., on January 31, 2020, and February 12, 2020,
       respectively.

       Ms. Escamilla paid the $500.00 fine and costs of the contempt proceeding on
       February 4, 2020.

       Ms. Escamilla has not filed Volumes 1, 2, 3, and 8 of the reporter’s record in
       appeal number 04-19-00503-CV, styled Chesapeake Exploration, L.L.C., et al. v.
       7K Investments, Ltd., et al.

       Ms. Escamilla has not filed the reporter’s record from the hearing on the motion
       to set aside in appeal number 04-18-00411-CV, styled Repsol Oil & Gas USA,
       LLC, et al. v. Matrix Petroleum, LLC.
The court then gave Ms. Escamilla an opportunity to explain the reasons she failed to comply
with all of the conditions imposed by the court in suspending the sentence imposed by the
contempt judgment. During her testimony, Ms. Escamilla admitted she failed to comply with all
of the conditions because she did not file the complete reporter’s records in appeal number 04-
19-00503-CV, styled Chesapeake Exploration, L.L.C., et al. v. 7K Investments, Ltd., et al., and
appeal number 04-18-00411-CV, styled Repsol Oil & Gas USA, LLC, et al. v. Matrix Petroleum,
LLC. Ms. Escamilla also acknowledged she received this court’s February 5, 2020 order in
appeal number 04-19-00543-CV, styled Prado v Lonestar Resources, Inc., et al., ordering her to
file corrected reporter’s records and an additional reporter’s record.

       After deliberating, the court finds from the evidence that Ms. Escamilla failed to comply
with all of the conditions imposed by the court in suspending the sentence imposed by the
contempt judgment. It is therefore ORDERED, ADJUDGED, AND DECREED by the Court of
Appeals, Fourth Court of Appeals District of Texas, that:

         The sentence imposed on Ms. Leticia Murillo Escamilla in this court’s contempt
         judgment dated January 15, 2020, shall continue to be suspended pending and
         conditioned upon Ms. Escamilla’s compliance with this order as follows:

         Leticia Murillo Escamilla shall complete the reporter’s records in the following
         matters in the following order:

                 1.       appeal number 04-19-00503-CV, styled Chesapeake Exploration,
         L.L.C., et al. v. 7K Investments, Ltd., et al.;

                 2.      appeal number 04-18-00411-CV, styled Repsol Oil & Gas USA,
         LLC, et al. v. Matrix Petroleum, LLC (reporter’s record from hearing on motion to
         set aside); and

               3.      appeal number 04-19-00543-CV, styled Prado v Lonestar
         Resources, Inc., et al. in accordance with this court’s February 5, 2020 order. 2

         by working on the records at a location designated by the Clerk of the Fourth
         Court of Appeals. Ms. Escamilla shall report to the Office of the Clerk of the
         Fourth Court of Appeals, 300 Dolorosa, San Antonio, Texas 78205, beginning
         January 16, 2020, not later than 8:00 a.m., with all the materials and equipment
         necessary to complete the records. Ms. Escamilla shall work exclusively on her
         portions of the reporter’s record in appeal number 04-19-00503-CV, the reporter’s
         record from the hearing on the motion to set aside in appeal number 04-18-00411-
         CV, and the reporter’s records referenced in this court’s February 5, 2020 order in
         appeal number 04-19-00543-CV in the order previously listed, for a minimum of
         eight (8) hours per day from 8:00 a.m. to 12:00 noon, a one-hour lunch break, and
         from 1:00 p.m. to 5:00 p.m. every Monday through Friday until the records are
         completed. During these hours, Ms. Escamilla shall not work on any other matters
         or conduct any personal business. If, prior to filing her portions of the reporter’s
         record in appeal number 04-19-00503-CV, the reporter’s record from the hearing

2
  Although the filing of the reporter’s record referenced in this court’s February 5, 2020 order in appeal number 04-
19-00543-CV was not a condition for the suspension of the sentence in this court’s January 15, 2020 contempt
judgment, Ms. Escamilla agreed to the inclusion of its completion as a condition for the continued suspension of her
sentence.
       on the motion to set aside in appeal number 04-18-00411-CV, and the reporter’s
       records referenced in this court’s February 5, 2020 order in appeal number 04-19-
       00543-CV, Ms. Escamilla fails to report to the Clerk’s Office without providing
       an excuse acceptable to this court, she will be ordered immediately confined to
       the County Jail of Bexar County, Texas to complete her sentence.

       Leticia Murillo Escamilla shall file her portions of the reporter’s record in appeal
       number 04-19-00503-CV, the reporter’s record from the hearing on the motion to
       set aside in appeal number 04-18-00411-CV, and the reporter’s records referenced
       in this court’s February 5, 2020 order in appeal number 04-19-00543-CV no later
       than March 9, 2020 at 12:00 p.m. If Ms. Escamilla fails to file her portions of the
       reporter’s record in appeal number 04-19-00503-CV, the reporter’s record from
       the hearing on the motion to set aside in appeal number 04-18-00411-CV, and the
       reporter’s records referenced in this court’s February 5, 2020 order in appeal
       number 04-19-00543-CV by March 9, 2020 at 12:00 p.m., she shall appear in
       person before this court on March 9, 2020 at 4:00 p.m. before a panel consisting
       of Chief Justice Marion, Justice Martinez, and Justice Alvarez for a status hearing
       to determine whether she will be ordered immediately confined to the County Jail
       of Bexar County, Texas to complete her sentence. Ms. Escamilla is hereby
       advised that she has the right to be represented by counsel at the status hearing
       and the proceedings will be recorded by a certified court reporter.

        IT IS FURTHER ORDERED that Ms. Escamilla file a work log detailing her daily work
on the reporter’s records as well as the daily work completed by any scopist, court reporter, or
other person assisting Ms. Escamilla with the reporter’s records every day until the complete
reporter’s records are filed.

       IT IS FURTHER ORDERED that Ms. Escamilla file the volumes of the reporter’s
records as they are completed.

       IT IS FURTHER ORDERED that all writs and other process necessary for the
enforcement of this judgment be issued.

       SIGNED February 18, 2020.



                                                    ———————————————
                                                    Sandee Bryan Marion, Chief Justice



                                                    ———————————————
                                                    Rebeca C. Martinez, Justice



                                                    ———————————————
                                                    Patricia Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court